728 F.2d 411
UNITED STATES of America, Plaintiff-Appellee,v.John Christopher BEALE, Defendant-Appellant.
No. 80-1652.
United States Court of Appeals,Ninth Circuit.
March 12, 1984.

Before BROWNING, Chief Judge, CHOY, GOODWIN, WALLACE, SNEED, KENNEDY, ANDERSON, HUG, TANG, SKOPIL, SCHROEDER, FLETCHER, FARRIS, PREGERSON, ALARCON, POOLE, FERGUSON, NELSON, CANBY, BOOCHEVER, NORRIS and REINHARDT, Circuit Judges.

ORDER

1
Upon the vote of a majority of the regular active judges of this court, it is ordered that this case be reheard by the en banc court pursuant to Rule 25 of the Rules of the United States Court of Appeals for the Ninth Circuit.  The previous three-judge panel assignment, 73 F.2d 590, is withdrawn.